PER CURIAM.
Christopher M. Hutchinson seeks to appeal the district court’s order denying re*260lief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certifícate of appealability and dismiss the appeal on the reasoning of the district court. Hutchinson v. Edwards, No. CA-01-708-AM (E.D. Va. filed June 5, 2001 & entered June 6, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.